 



EXHIBIT 10.2

 

MATERIAL TRANSFER, OPTION AND RESEARCH LICENSE AGREEMENT

 

This Material Transfer, Option and Research License Agreement (the “Agreement”)
dated as of December 1st, 2014 (the “Effective Date”), is entered into between
Aegis Therapeutics, LLC (“Aegis”), having a place of business at 11770 Bernardo
Plaza Court, Suite 353, San Diego, CA 92128, and Lightlake Therapeutics, Inc.
(“Lightlake”), having a place of business at 96-98 Baker Street, First Floor,
London, UK, W1U 6TJ.

 

WHEREAS, Aegis is the owner of certain Technology; and

 

WHEREAS, Lightlake has requested that Aegis transfer and Aegis wishes to
transfer to Lightlake the Technology for the purpose of enabling Lightlake to
conduct a feasibility study of the Compound and, potentially, the Additional
Compounds, used with the Technology.

 

Now, therefore, in consideration of the mutual benefits in furthering the
interests of the parties, it is hereby agreed as follows:

 

 

A.DEFINITIONS

 

“Additional Compounds” mean ***REDACTED***.

 



“Compound” means naloxone or Additional Compounds and any metabolite, salt,
ester, hydrate, anhydride, solvate, isomer, enantiomer, free acid form, free
base form, crystalline form, co-crystalline form, complexes, amorphous form,
pro-drug (including ester pro-drug) form, racemate, polymorph, chelate, isomer,
tautomer, or optically active form of the foregoing.

 

“Field” means treatment, diagnosis, prediction, detection or prevention of any
disease, disorder, state, condition or malady in humans.

 

“Intellectual Property” means all discoveries, inventions, improvements,
developments, procedures, processes, formulations, know-how, trade secrets,
formulae, trademarks, service marks, trade dress, designs, logos, packaging,
proprietary information, technical information, techniques, works of authorship,
drawings, models, manuals and systems, whether or not patentable or
copyrightable or otherwise registerable, and all rights and applications or
registrations derived or derivable therefrom.

 

“Representatives” means, for a party, its directors, officers, employees,
advisors or agents.

 

“Study” means the feasibility study to be performed by Lightlake as described in
Attachment A.

 



“Technology” means all drug delivery and stabilization technologies and
associated Intellectual Property owned or controlled by Aegis, including without
limitation (a) Aegis’ drug delivery technology known as Intravail® delivery
enhancement agents *** REDACTED *** and ProTek® stabilization technologies ***
REDACTED ***; (b) any substances or formulations, which constitute an unmodified
form or functional sub-unit of the technology set forth in sub-clause (a) above,
for example but not by way of limitation, formulations at concentrations not
specifically disclosed in *** REDACTED ***or mixtures of different
alkylglycosides; or (c) any substances or formulations which constitute a
modified form of the technology set forth in sub-clause (a) above but still
contains/*** REDACTED ***.

 



 

 



 



Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

 

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED



***”

 

B.GENERAL TERMS, TECHNOLOGY TRANSFER and RESEARCH LICENSE

 

B.1In partial consideration for Aegis entering into this Agreement, Lightlake
shall pay Aegis a one-time upfront, noncreditable fee of $*** REDACTED *** (the
“Study Fee*** REDACTED ***

 

***REDACTED***All cash payments shall be wired to the following Aegis bank
account within 15 days of execution of this Agreement:

 



Bank Name: ***REDACTED*** Account Name: Aegis Therapeutics, LLC Routing Number:
***REDACTED*** Account Number:         ***REDACTED***





 

B.2In partial consideration for the fee specified in Section B.1 above, Aegis
agrees to:

 

a.provide Intravail® and/or ProTek® excipients (individually and collectively
“Aegis Material”) to Lightlake to conduct the Study on the Compound and
Additional Compounds in accordance with Attachment A;

 

b.provide Lightlake with technical support in accordance with Attachment A in
connection with the Study on the Compound and Additional Compounds; and

 

c.perform the other activities delegated to it in Attachment A.

 

B.3In partial consideration for the fee specified in Section B.1 above:

 

a.Aegis hereby grants to Lightlake an exclusive royalty-free research license to
the Technology for a period beginning on the Effective Date and ending
***REDACTED*** days after Lightlake’s receipt of the Aegis Materials (the
“Compound Research Period”) for the sole purpose of (i) conducting the Study
with the Compound and such other activities as described herein and (ii)
evaluating Lightlake’s interest in licensing the Technology in the Field for the
Compound (the “Compound Purpose”). The Technology may not be used in clinical
trials involving human subjects without the written permission of Aegis. During
the Compound Research Term, Lightlake may provide the Technology to contract
research or service organizations to perform the Studies or activities
contemplated in Attachment A, provided that such organizations have
confidentiality obligations at least as protective as those set forth in this
Agreement. The Compound Research Period may be extended for an additional
***REDACTED***.

 

b.During the Term of this Agreement Aegis hereby grants to Lightlake a right of
first refusal and option to add any, or all, of the compounds included under
Additional Compounds to the Agreement (the “Additional Compound Option”). Except
as permitted by this section, Aegis shall not sell, license, offer for sale,
offer for license or agree to sell or license any Aegis Technology relating to
the Additional Compound to any third party during the Term of this Agreement.
The following sets forth the procedure whereby Lightlake may exercise the
Additional Compound Option.

 



 

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

 

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED



***”

 

i.In the event that Aegis is approached by a third party interested in licensing
the Additional Compound(s), Aegis shall provide a written notice to Lightlake
specifying the specific compound(s) (the “Aegis Notice”).

 

ii.Lightlake shall as soon as possible, but in no event longer than twenty (20)
business days of receipt of the Aegis Notice, provide a written notice to Aegis
whether Lightlake intends to exercise the Additional Compound Option. In the
event that Lightlake does not does exercise the Additional Compound Option or
fails to deliver to Aegis its intent to exercise such option within the twenty
(20) business day period, then Aegis shall be free to grant such licenses to any
other third party covering such Additional Compound(s) and such compound(s)
shall be removed for the definition of Additional Compound.

 

iii.In the event Lightlake exercises the Additional Compound Option, then
Lightlake must pursue Commercially Reasonable Efforts within sixty (60) business
days to pursue development of such Additional Compound(s) as contemplated in
Attachment A. “Commercially Reasonable Efforts” shall mean that level of effort
that a biotechnology or pharmaceutical company of comparable size and
capabilities would normally apply in the United States and the EU, as
applicable, in pursuing the development of a pharmaceutical product with a
similar efficacy and safety profile to the Product (taking into account at all
times the relevant patent, medical/scientific, technical, regulatory,
development cost, market potential, or commercial profile of same), subject to
intervening Regulatory Authority actions or requests, new legislation, any
breach of the Aegis’ obligations under this Agreement or any other third-party
action not within the reasonable control of Lightlake.

 

iv.Without limiting the foregoing right of first refusal, Lightlake may in its
sole discretion elect to affirmatively exercise the Additional Compound Option
with respect to any available Additional Compound at any time by written notice
to Aegis.



 

B.4In consideration of Aegis providing the Technology to Lightlake under the
terms described under B.2 above, Lightlake shall provide copies of the test
results from the Study to Aegis in accordance with Attachment A. Such results
shall be deemed Lightlake Confidential Information and Lightlake hereby grants
to Aegis a co-exclusive license with Lightlake, to use such data for the
purposes of this Agreement. Notwithstanding the foregoing, nothing in this
Agreement requires Lightlake to complete the Study.

 



 

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

 

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED



***”

 



C.NON-DISCLOSURE RESTRICTIONS

 

C.1All non-public information belonging to Aegis or Lightlake disclosed during
the course of the Study or arising out of the Study will be deemed Confidential
Information subject to the Mutual Confidentiality Agreement dated November 13,
2013 between Aegis and Lightlake (the “NDA”); provided however, that (a) in
addition to the right to use the Confidential Information as permitted under the
NDA, the party receiving the Confidential Information shall have the right to
use same for the purposes of performing its obligations under this Agreement,
and (b) the term of the NDA therein shall be deemed amended and extended to
coincide with the term of this Agreement (Section F.1, Term and Termination)
plus ten (10) years.

 

C.2For greater clarity, Lightlake and Aegis Confidential Information shall
include information, trade secret, know how, formulations, methods and results
generated in its conduct of the Study The existence of, and the terms and
conditions of, this Agreement are Confidential Information of both parties.

 

 

D.INTELLECTUAL PROPERTY, LIMITED PERMITTED USE, OPTION

 

D.1Intellectual Property Related To Compound and Additional Compounds

 

D.1.a.As between Aegis and Lightlake, the Compound and Additional Compounds, and
any Intellectual Property related thereto, is the property of Lightlake and:

 

i.Aegis shall not (and shall not attempt or purport to) file or prosecute in any
country any patent application which claims or uses or purports to claim or use
solely the Compound or Additional Compounds, or any information or other
materials directly or indirectly derived therefrom, without the prior express
written consent of Lightlake;.

 

ii.if the Study results in an invention related solely to Compound, regardless
of whether it may be commercially useful, Aegis agrees to promptly disclose such
invention to Lightlake. Inventorship of any such invention shall be determined
in accordance with the U.S. Patent Law. Aegis shall promptly supply Lightlake
with a copy of the disclosure for Lightlake evaluation purposes. Lightlake shall
have the sole right to determine what, if any, patent applications should be
filed.

 

D.1.b.This Agreement shall not be construed to grant any license or other rights
to Aegis in any Intellectual Property or Confidential Information of Lightlake.
No rights are provided to Aegis under any patents, patent applications, trade
secrets or other proprietary rights of Lightlake. In particular, no rights are
provided to use the Compound and any patents or intellectual property of any
kind to Lightlake for profit-making, commercial or research purposes, including
but not limited to sale of the Compound, use in manufacturing, provision of a
service to a third party in exchange for consideration, or use in research or
consulting by a commercial or not for-profit entity.

 



 

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

 

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED



***”

 

D.2Intellectual Property Related To Technology

 

D.2.a.As between Aegis and Lightlake, the Technology is the property of Aegis
and, unless otherwise agreed to in writing by Aegis, is to be used by Lightlake
only as authorized under this Agreement. Lightlake shall use the Technology, and
any information and other materials directly or indirectly derived therefrom,
solely for the Purpose, and they shall not be used for any other purpose
whatsoever. Lightlake shall not (and shall not attempt or purport to) file or
prosecute in any country any patent application which claims or uses or purports
to claim or use the Technology, or any information or other materials directly
or indirectly derived therefrom, without the prior express written consent of
Aegis.

 

D.2.b.Except for contract research or service organizations performing work
under the direction of Lightlake, provided such work is conducted under a
confidentiality agreement with the terms and conditions consistent with those
described under Section C of this Agreement, Lightlake shall not transfer the
Technology to anyone who does not work under its direct supervision without the
prior written consent of Aegis, which shall not be unreasonably withheld.

 

D.2.c.Except for the Lightlake Option under Section D.4, (i) this Agreement
shall not be construed to grant any license or other rights to Lightlake in any
Intellectual Property or Confidential Information of Aegis other than the
license set forth above, (ii) no other rights are provided to Lightlake under
any patents, patent applications, trade secrets or other proprietary rights of
Aegis, and (iii) in particular, no rights are provided, other than the right to
use same for the sole Purpose set forth above, to use the Technology and any
related patents or intellectual property of any kind of Aegis for profit-making,
commercial or research purposes, including but not limited to sale of the
Technology, use in manufacturing, provision of a service to a third party in
exchange for consideration, or use in research or consulting by a commercial or
not for-profit entity.

 

D.2.d.If the Study results in an invention related solely to Technology,
regardless of whether it may be commercially useful, Lightlake agrees to
promptly disclose such invention to Aegis. Inventorship of any such invention
shall be determined in accordance with the U.S. Patent Law. Lightlake shall
promptly supply Aegis with a copy of the disclosure for Aegis’ evaluation
purposes. Aegis shall have the right to determine what, if any, patent
applications should be filed. Aegis also retains full ownership of the
Technology as defined above and sole licensing rights.

 

D.2.e.The provision of the Technology to Lightlake shall not alter any
preexisting right of Aegis in the Technology.

 



 

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

 

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED



***”

 

D.2.f.Lightlake shall use the Technology in compliance with all applicable
statutes and regulations including, for example, those relating to research
involving the use of animals.

 

D.2.g.Notwithstanding the preceding limitations on Lightlake’s use and ownership
of the Technology, nothing in this Agreement shall be construed as limiting
Lightlake’s right to own and use technology related to delivery of the Compound
that is developed independently by Lightlake and without reliance on any Aegis
Technology.

 

D.3Intellectual Property Created Under this Agreement

 

D.3.a.In the event that an invention arises from the conduct of the Study
hereunder, that embodies the Compound and Technology, including without
limitation any invention relating to the use of Technology for administering or
stabilizing the Compound (the “Joint Invention”), regardless of whether it may
be commercially useful, Lightlake agrees to promptly disclose such invention to
Aegis. Inventorship of any such Joint Invention shall be determined in
accordance with the U.S. Patent Law. Ownership of any such Joint Invention shall
be deemed to be solely that of Aegis.

 

D.3.b.In the event that the Joint Inventions have applications for compounds
other than the Compound (“Dual Inventions”), regardless of whether it may be
commercially useful, Aegis shall have the sole right to determine what, if any,
patent applications should be filed. Inventorship for Dual Inventions shall be
determined in accordance with the patent laws of the United States (Title 35,
United States Code). Aegis retains full ownership of the Dual Invention as
defined above and sole licensing rights.

 

D.4License Option

 

D.4.a.Aegis hereby grants to Lightlake an exclusive option (the “Lightlake
Option”), to obtain an exclusive (even as to Aegis), worldwide, royalty-bearing
license (with the right to grant sublicenses through multiple tiers) under
Aegis’s interests in the Technology and any Joint Invention (including under any
resulting patents) (the “Subject Invention”) to the Technology to research,
develop, make, have made, use, sell, offer for sale, and import products
containing the Compound or an Additional Compound in the Field (the “License
Agreement”). Lightlake may exercise such Lightlake Option with respect to the
Compounds by written notice to Aegis within ***REDACTED***days of the completion
of the Study for the Compounds. Lightlake may also separately exercise such
Lightlake Option with respect to the Additional Compounds by written notice to
Aegis within 90 days the completion of the Study for the Additional Compounds.
The License Agreement shall include the terms set forth in Attachment B and
shall supersede any restrictions on use of the Technology contained in this
Agreement. The parties shall use commercially reasonable efforts and shall work
in good faith to negotiate and execute the definitive License Agreement during
the ***REDACTED***day periods following exercise of the Lightlake Option with
respect to the Compound and the Additional Compounds (the “Negotiation
Periods”). Such Negotiation Periods may be extended by mutual agreement of the
Parties.

 



 

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

 

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED



***”

 

D.4.b.If such option or license is not concluded within the Negotiation Period,
except as set forth below, neither party will have any further obligations to
the other with respect to such Subject Invention. In the event that the parties
are unable to finalize the License Agreement despite good faith negotiations in
accordance with Section D.4.a during the Term, then Aegis shall be free to offer
exclusive or non-exclusive licenses to the Joint Invention provided that for a
period of ***REDACTED***months after the termination of the negotiations, Aegis
shall not offer such a license to any third party under financial terms
materially different from those offered to Lightlake without first offering
those same terms to Lightlake.

 

E.WARRANTIES

 

E.1.aEach party represents and warrants to the other party that such party (i)
is duly organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized; (ii) has the requisite power and
authority and the legal right to enter into this Agreement and to perform its
obligations hereunder; and (iii) has obtained all necessary consents, approvals
and authorizations of all governmental authorities and other persons or entities
required to be obtained by such party in connection with this Agreement. Each
party represents that this Agreement does not conflict with any other right or
obligation provided under any other agreement or obligation that such party has
with any third party.

 

E.1.bAny Technology, Compound or Additional Compound delivered pursuant to this
Agreement is understood to be experimental in nature and may have hazardous
properties. EXCEPT AS SET FORTH IN SECTION E.1.a, NEITHER AEGIS NOR Lightlake
MAKES ANY REPRESENTATIONS AND EXTENDS NO WARRANTIES OF ANY KIND, EITHER
EXPRESSED OR IMPLIED. THERE ARE NO EXPRESS OR IMPLIED WARRANTIES OF
MERCHANTABILITY OR FITNESS FOR A PARTICULAR PURPOSE.

 

F.TERM AND TERMINATION

 

F.1This Agreement will begin on the Effective Date and terminate on the earliest
of the following dates: (a) expiration of the Lightlake Negotiation Periods, or
(b) on 30 days written notice by Lightlake (the “Term”).

 

F.2If a party has materially breached any of its obligations hereunder, and such
material breach shall continue for 30 days after written notice of such breach
was provided to the breaching party by the nonbreaching party, the nonbreaching
party shall have the right at its option to terminate this Agreement effective
at the end of such 30 day period.

 



 

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

 

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED



***”

 

F.3On termination of this Agreement, Lightlake will discontinue its use of the
Technology as defined in this Agreement and will, upon direction of Aegis,
return or destroy any remaining Technology.

 

F.4The rights and obligations of the parties, which by intent or meaning have
validity beyond termination (including, but not limited to, rights with respect
to intellectual property, confidentiality, exclusivity, indemnification and
liability limitations) shall survive the termination of this Agreement.

 

G.MISCELLANEOUS

 

G.1Neither party may assign or otherwise transfer this Agreement, whether
voluntarily, by operation of law or otherwise, without the prior written consent
of the other party; provided, however, that a party may, without such consent,
assign this Agreement and its rights and obligations hereunder in connection
with the transfer or sale of all or substantially all of its business to which
this Agreement relates, or in the event of its merger or consolidation or change
in control or similar transaction. Any permitted assignee shall assume all
obligations of its assignor under this Agreement. Any purported assignment or
transfer of this Agreement in violation of this section shall be void.

 

G.2This Agreement represents the entire agreement between the parties regarding
the subject matter hereof and, with the exception of the NDA, shall supersede
all previous communications, representations, understandings and agreements,
whether oral or written, by or between the parties with respect to the subject
matter hereof.

 

G.3No change, modification, extension, termination or waiver of this Agreement,
or any of the provisions herein contained, shall be valid unless made in writing
and signed by duly authorized representatives of the parties.

 

G.4Lightlake use of Technology shall be at its own risk. Lightlake shall hold
harmless and indemnify Aegis against any and all losses, liabilities, damages
and expenses (including reasonable attorneys’ fees and costs) of every kind to
the extent resulting from claims or demands brought by third parties (“Claims”)
against Aegis arising from the use by Lightlake of the Technology, except to the
extent due to the negligence, gross negligence, bad faith or intentional or
willful misconduct by Aegis or its Representatives.

 

G.5Aegis agrees to defend, indemnify and hold harmless Lightlake and its
Representatives from and against any and Claims arising out of or resulting from
(a) the negligence, gross negligence, bad faith or intentional or willful
misconduct of Aegis or Representatives, (b) breach of any of Aegis’
representations, warranties, covenants or agreements contained herein, and (c)
the actual or alleged infringement, misappropriation or violation of a third
party’s Intellectual Property by Lightlake’s use, practice or other exploitation
of the Technology.

 



 

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

 

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED



***”

 

G.6NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY OR ANY THIRD PARTY IN ANY
MANNER, UNDER ANY THEORY OF LIABILITY, WHETHER IN CONTRACT, TORT (INCLUDING
WITHOUT LIMITATION NEGLIGENCE), INDEMNITY, BREACH OF WARRANTY OR OTHER THEORY,
FOR ANY INDIRECT, CONSEQUENTIAL, INCIDENTAL, EXEMPLARY, PUNITIVE, STATUTORY OR
SPECIAL DAMAGES, INCLUDING LOST PROFITS AND LOSS OF DATA, REGARDLESS OF WHETHER
SUCH PARTY WAS ADVISED OF OR WAS AWARE OF THE POSSIBILITY OF SUCH DAMAGES.

 

G.7This Agreement shall be governed by and construed in accordance with the laws
of the State of New York, U.S.A., without regard to the conflicts of law
principles thereof.

 

G.8The waiver by any party hereto of a breach of any provision of this Agreement
shall not operate or be construed as a waiver of any subsequent breach. In the
event that individual provisions of this Agreement become wholly or partially
invalid as evidenced by a ruling of a court of competent jurisdiction, the
effectiveness of the remaining provisions shall not be affected, to the extent
severable. The parties undertake in good faith to replace an invalid provision
by a valid one which most closely corresponds with the economic intention of the
invalid provision.

 

G.9Nothing in this Agreement shall operate to or be construed or interpreted as
to render the parties as other than independent contractors, nor shall anything
in this Agreement operate or be construed or interpreted as to render any party,
or any of such party’s Representatives, to be employees, agents, associates,
joint ventures or partners of the other party.

 

G.10Any notice, requests, delivery, approval or consent required or permitted to
be given under this Agreement shall be in writing and shall be deemed to have
been sufficiently given if delivered in person or sent by overnight courier or
registered mail to the party to whom it is directed at its address shown below
or such other address as such party shall have last given by notice to the other
party. Any such notice, requests, delivery, approval or consent shall be deemed
received on the date of facsimile or hand delivery, two (2) business days after
deposit with an overnight courier or five (5) business days after the date of
the registration receipt provided by the applicable postal authority.

  

If to Aegis:

 

Aegis Therapeutics, LLC

11770 Bernardo Plaza Court, Suite 353

San Diego, CA 92128

Attn: Chief Executive Officer

 



 

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

 

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED



***”

 

If to Lightlake:

 

Lightlake Therapeutics Inc,

96-98 Baker Street, First Floor,

London,

United Kingdom, W1U 6TJ

 



Attn: Chief Executive Officer or Chairman

 

G.11The headings contained in this Agreement do not form a substantive part of
this Agreement and shall not be construed to limit or otherwise modify its
provisions.

 

G.12This Agreement may be executed in counterparts, including via facsimile or
.PDF file, each of which shall be deemed an original and both of which together
shall constitute one and the same instrument.

 

 

[Signature Page Follows]

 

 

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

 

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED



***”

 

IN WITNESS WHEREOF, the parties have entered into this Agreement as of the
Effective Date.



 



AGREED:           Aegis Therapeutics, LLC             Name: Ralph R. Barry      
      Title: Chief Business Officer                     Signature:   S/Ralph R.
Barry  



 



Lightlake Therapeutics, Inc.             Authorized Official: Dr. Roger Crystal
            Title:   CEO                     Signature: S/Roger Crystal  





 

 

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

 

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED



***”

 

Attachment A – The Study

 

Ø***REDACTED***

 



Initial Study Outline.

Further studies potentially to be added

***REDACTED***

 

 

 

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

 

Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED



***”

 

Attachment B – License Agreement Terms

 

Commercial License Agreement to be attached once finalized between parties under
terms and conditions to be negotiated in good faith by the Parties within sixty
(60) days of the Effective Date of this Agreement.

 

 

 

 

 





Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

 



Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”







  

AMENDMENT NO. 1

TO THE Material Transfer, Option and Research License Agreement EFFECTIVE AS OF
December 1, 2014

 

WHEREAS, Aegis Therapeutics, LLC, (“Aegis”) and Lightlake Therapeutics, Inc.
(“Lightlake”) have previously entered into the Material Transfer, Option and
Research License Agreement dated as of December 1, 2014 (the “Agreement”); and

 

WHEREAS, the Parties wish to amend that Agreement effective December 16, 2014
(the “Amendment Effective Date”).

 

NOW, THEREFORE, in consideration of, among other things, the premises,
representations, respective covenants and agreements contained herein, each
party hereby agrees to the following:

 

1.Attachment B of the Agreement shall be deleted in its entirety and replaced
with Exhibit 1 of this Amendment No. 1.

 

2.All other terms and conditions of the Agreement shall remain in full force and
effect.

 

3.This Agreement may be executed in counterparts, each of which shall be deemed
to be an original and together shall be deemed to be one and the same agreement.
A facsimile copy of this Agreement bearing the signature (original or facsimile
version) of both parties shall be binding on the parties.

  

IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to the
Agreement to be executed by their respective duly authorized officers as of the
Amendment Effective Date.

 



  Aegis Therapeutics, LLC               By:         Ralph R. Barry     Chief
Business Officer         Lightlake Therapeutics, Inc.           By:         Dr.
Roger Crystal     Chief Executive Officer

 



1

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

 



 Confidential treatment requested with respect to certain portions hereof
denoted with “*** REDACTED ***”



 

Exhibit 1

 

Attachment B – License Agreement Terms and Conditions



 

License:

The license to be granted by Aegis Therapeutics, LLC (“Aegis”) to Lightlake
Therapeutics, Inc. (“Lightlake”) is a royalty-bearing license under all
applicable patent and other proprietary rights of Aegis, including without
limitation rights under the Technology and Aegis’s interest in the New
Inventions and Joint Inventions (collectively, “Aegis IP Rights”) to develop,
make, have made, use, sell, offer to sell, import and export (or otherwise
commercialize and exploit) the Products in the Field in the Territory.

 

*** REDACTED ****** REDACTED ***

 

*** REDACTED *** *** REDACTED *** Product(s): *** REDACTED ***. Compound:
Naloxone or Option Compound and any metabolite, salt, ester, hydrate, anhydride,
solvate, isomer, enantiomer, free acid form, free base form, crystalline form,
co-crystalline form, complexes, amorphous form, pro-drug (including ester
pro-drug) form, racemate, polymorph, chelate, isomer, tautomer, or optically
active form of the foregoing. Option Compound *** REDACTED *** Field:

Treatment or prevention of any disease, disorder, state, condition or malady in
humans except *** REDACTED ***, provided that upon election of Lightlake in
writing and payment of the Option Fee, the “Field” shall include the ***
REDACTED ***.

 

The Option Fee shall mean *** REDACTED *** and agreement by Lightlake that by
expansion of the Field to include *** REDACTED ***, that Products for ***
REDACTED ***in the Territory using the Aegis IP Rights shall be subject to the
same monetary obligations as other Products in the Field (i.e. *** REDACTED
***milestones, royalties under terms and conditions to be negotiated in good
faith by the parties).

 

Territory: Worldwide License Fee:

Lightlake shall pay to Aegis a nonrefundable and noncreditable license fee of
*** REDACTED ***on the effective date of the license agreement.

 

a. *** REDACTED ***

 

 



2

 

 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

 



Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”





 



 

Milestones:

 

Lightlake will pay to Aegis the following development milestones for the
Products: *** REDACTED ***                              

 

 

Beginning on the first anniversary of the effective date of the license
agreement and through the first Product approval by Lightlake, Lightlake shall
be required to make minimum quarterly nonrefundable payments (“Quarterly
Payments”) to Aegis in the amount of *** REDACTED ***. These Quarterly Payments
would be fully creditable and treated as a prepayment against future milestones
or royalties and are required in order to maintain the license.

 

If, at the time when any milestone payment listed above is due, Lightlake has
not paid all other milestone payments (if any) previously listed above, then at
such time Lightlake shall pay all such unpaid milestone payments (other than
product approval milestones). 

*** REDACTED *** 1. *** REDACTED *** Royalties:

During the Royalty Term, Lightlake shall pay to Aegis royalties on annual Net
Sales of Products, on a country-by-country and Product-by-Product, in an amount
equal to the applicable rate set forth in the table below, times the annual Net
Sales of Products by Lightlake, its sublicensees and their respective
Affiliates:

*** REDACTED ***

 

 

The royalty percentage then applicable to Net Sales of any Product made in any
country in the Territory shall be reduced by *** REDACTED *** percent if at the
time of the sale of such Product in such country, the use, manufacture, offer
for sale, sale and import of such Product in such county is not covered by a
Valid Claim.



 



3

 



 

Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

 



Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”



 





 

 

These royalties will be reduced by up to *** REDACTED *** in any payment period
for the costs associated with the license of additional technology by Lightlake,
its affiliates or sublicensees in order for Lightlake to use the *** REDACTED
*** for the development or commercialization of the Product but only for sales
in the country where the third party patent rights are valid.

 

If the level of competition, patent protection or general commercial environment
affects in any material respect the commercial viability of a Product at the
then applicable royalty rate due to Aegis from Lightlake for any country(ies)
within the Territory, upon written request from Lightlake, Aegis will negotiate
in good faith with Lightlake to endeavor to reach mutual agreement on a
reduction to such royalty rate for the applicable Product and applicable
country(ies).

 

“Royalty Term” shall mean, with respect to a Product in a country, a period
which is the longer of: (a) if the manufacture, use or sale of such Product in
such country is covered by a Valid Claim, the term for which such Valid Claim
remains in effect, and (b) fifteen (15) years from the date of the First
Commercial Sale of such Product in such country.

 

“Valid Claim” shall mean, on a country-by-country basis, either (a) a claim of
an issued and unexpired patent in any Aegis IP Rights or the Product (excluding
any patent owned by Lightlake covering solely a Compound), which has not been
held permanently revoked, unenforceable or invalid by a decision of a court or
other governmental agency of competent jurisdiction, unappealable or unappealed
within the time allowed for appeal, or which has not been admitted to be invalid
or unenforceable through reissue or disclaimer or otherwise, or (b) a claim of a
pending patent application in any Aegis IP Rights or the Product (excluding any
pending patent application owned by Lightlake), which claim was filed in good
faith and has not been abandoned or finally disallowed without the possibility
of appeal or refiling of such application, and in any event has not been pending
for more than seven (7) years.

 

“Net Sales” shall mean, with respect to any Product, the invoiced sales price of
such Product by Lightlake, its sublicensees and their respective Affiliates
billed to independent customers who are not Affiliates, less (a) credits,
allowances, discounts and rebates to, and chargebacks from the account of, such
independent customers for spoiled, damaged, outdated, rejected or returned
Product; (b) actual freight and insurance costs incurred in transporting such
Product to such customers; (c) cash, quantity and trade discounts and other
price reductions; (d) sales, use, value-added and other direct taxes incurred;
and (e) customs duties, surcharges and other governmental charges incurred in
connection with the exportation or importation of such Product.  Sales between
or among Lightlake and its Affiliates or sublicensees shall be excluded from the
computation of Net Sales except where such Affiliates or sublicensees are end
users of the Product, but Net Sales shall include the subsequent final sales to
third parties by such Affiliates or sublicensees.

 



4

 

 



Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

 



Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”



 

Maximum Reductions: Notwithstanding anything other to the contrary, the
provisions which allow for a reduction, credit or offset from the regularly
scheduled payment rate or amount (e.g., royalties and milestone payments) shall
not be used cumulatively to result in more than a *** REDACTED ***percent
reduction in the regularly scheduled payment; but any unused reduction, credit
or offset, as a result of this *** REDACTED *** percent floor, may be carried
forward and used subsequently in the future as a reduction, credit or offset
against a later accruing payment obligation, but still subject to the same ***
REDACTED *** percent floor as set forth above.   Disclosure of Technology: Aegis
will cooperate with Lightlake in the disclosure of any Aegis technology or
know-how that would aid Lightlake in the development or manufacture of the
Products. *** REDACTED *** *** REDACTED *** *** REDACTED *** (a) *** REDACTED
*** Patent Costs Subsequent to the effective date of the license agreement,
Lightlake shall reimburse Aegis for actual costs incurred by Aegis under the
Aegis Patent Rights that are specific only to the Compound(s) and/or Product(s)
including but not limited to all divisionals, continuations,
continuations-in-part, reissues, renewals, extensions or additions to any such
patents and patent applications. Due Diligence and Rights Reversion

The definitive license agreement shall include mutually agreed upon due
diligence obligations for the development and commercialization of the Product.

 

In the event Lightlake does not pursue Commercially Reasonable Efforts to
Exploit a Product, then Aegis will have the right to terminate the license
granted, whereupon Lightlake shall assign and transfer exclusively to Aegis
(even as to Lightlake) all data and intellectual property that relates solely to
such Product, at Aegis’ expense. Said termination will occur upon Aegis
delivering to Lightlake a written notice of termination, unless Lightlake
responds within sixty (60) days after receipt of said notice with evidence which
demonstrates that Lightlake (or its Affiliate as sublicensee) is using
Commercially Reasonable Efforts to Exploit a Product. Aegis’ rights to
terminated under this Section shall not begin until two (2) years after the
Effective Date.



Clinical Trials Lightlake shall furnish to Aegis a copy of the clinical protocol
and the related patient informed consent form for any clinical trial study,
which involves *** REDACTED ***; and Aegis shall be entitled to share such
documents with the Aegis insurance carriers to the extent required to comply
with its contractual obligations to such entities. Aegis agrees that any
personally identifiable information or protected health information, which comes
into Aegis’ possession under the license agreement will be protected and acted
on in accordance with applicable data protection legislation, such as the Health
Insurance Portability and Accountability Act of 1996 as well as all other
applicable laws and regulations.”

 



5

 

 



Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

 



Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”





 

*** REDACTED *** *** REDACTED *** Public Filings The confidentiality obligations
of the License and Supply Agreements shall include provisions that in the event
a party is required to make public filings or disclosures that will include
information or details considered to be confidential by the other party, they
parties shall use reasonable best efforts to obtain confidential treatment of
such information. Other Terms: The definitive license agreement shall include
final terms and customary representations, warranties, covenants and indemnity
provisions.

 

6

 

 



Confidential Treatment Requested by Lightlake Therapeutics Inc.

IRS Employer Identification No. 46-4744124

 



Confidential treatment requested with respect to certain portions hereof denoted
with “*** REDACTED ***”



  

 

Supply Agreement Terms and Conditions

 

The Parties will also use good faith efforts to promptly enter into a Supply
Agreement with the following financial terms:

 

Material for Preclinical Use. Aegis hereby agrees to supply and sell to
Lightlake up *** REDACTED *** grams of GMP Material for Lightlake’ use in
preclinical studies at no charge. If additional quantities of GMP Material are
needed for preclinical studies, the Parties will negotiate in good faith pricing
for such materials.

 

Material for Clinical and Commercial Use. Aegis hereby agrees to supply and sell
to Lightlake quantities of GMP Material for use by Lightlake in its clinical
trials and for later commercial sales, in accordance with the following price
schedule:



 

*** REDACTED ***

 

 

 

a.Said prices shall be subject to the Producer Price Index (“PPI”) escalation.

 

b.Each Order shall be for a delivery date and a single shipment destination
(e.g., a single Order cannot be for two or more different delivery dates or two
or more different shipment destinations). The price per gram is based upon the
number of grams of Material in the Order.

 

c.The quantities set forth in the table above are fixed lot sizes. Any request
for a quantity other than as set forth above (e.g., *** REDACTED ***grams, or 1,
*** REDACTED ***grams), shall be subject to good faith negotiations between the
parties as to price and lead time.

 

In the event that Aegis is unable or unwilling to provide the GMP Material in
accordance with FDA GMP guidelines and with the specifications contained in the
Supply Agreement, which specifications shall be negotiated in good faith,
Lightlake may at its election obtain the GMP Materials from other third party
suppliers or may manufacture the GMP Material itself.

 



7



